DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MICHAEL C. MARSH,
                              Appellant,

                                      v.

                           LATOYIA MARSH,
                              Appellee.

                               No. 4D17-2844

                               [April 19, 2018]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Robert L. Pegg, Judge; L.T. Case No.
2015DR000853.

   Michael C. Marsh, Vero Beach, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.